   Case 18-35876      Doc 38    Filed 01/02/20 Entered 01/02/20 23:29:49          Desc Main
                                   Document Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



                                ADMINISTRATIVE ORDER
                                       No. 19-09


                      Reassignment of Judge Pamela S. Hollis's Cases



       IT IS ORDERED that all pending Cook County Chapter 7 and 11 cases, and any related
Adversary Proceedings, on the calendar of Judge Pamela S. Hollis are reassigned to Judge David
D. Cleary.

       IT IS FURTHER ORDERED that all pending Joliet Chapter 7, Chapter 12, and Chapter
13 cases, and any related Adversary Proceedings, on the calendar of Judge Pamela S. Hollis are
reassigned to Judge LaShonda A. Hunt.

        IT IS FURTHER ORDERED that all pending Chapter 7 and Chapter 13 cases arising
out of Cook County on the calendar of Judge LaShonda A. Hunt are assigned to Judge David D.
Cleary.

        IT IS THEREFORE ORDERED that the clerk is authorized to modify the court's
electronic case management records to conform with the provisions of this order; and

       IT IS HEREBY ORDERED that this order shall be effective with the close of business
on January 2, 2020.

                                           ENTERED:



                                           A. Benjamin Go
                                           Acting Chie

Dated:   December 19, 2019
